In re Daniel A. WELZEL, Debtor.

                          Advocate Realty Investments, LLC, Plaintiff-Appellant,
                                        Kenneth L. Royal, Plaintiff,

                                                      v.

                                  Daniel A. Welzel, Defendant-Appellee.
                                       In re Daniel A. Welzel, Debtor.

                          Advocate Realty Investments, LLC, Plaintiff-Appellant,

                                        Kenneth L. Royal, Plaintiff,

                                                      v.
                                  Daniel A. Welzel, Defendant-Appellee.

                                         Nos. 99-14875, 99-14876.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                                Aug. 7, 2001.
Appeals from the United States District Court for the Southern District of Georgia (No. 99-00142-CV-4);
John F. Nangle, Judge.
(Opinion June 29, 2001, 245 F.3d 1283, 11th Cir., 2001)
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS and WILSON, Circuit Judges.*

        BY THE COURT:
        A member of this court in active service having requested a poll on the suggestion of rehearing en

banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,
        IT IS ORDERED that the above causes shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.




    *
    Senior U.S. Circuit Judge Emmett R. Cox has elected to participate in further proceedings in this
matter pursuant to 28 U.S.C. § 46(c).